Citation Nr: 0926908	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-18 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

The Veteran seeks an increased initial rating for 
posttraumatic stress disorder (PTSD).  In a February 2006 
statement, the Veteran reported that he received treatment 
for "controlling [his] anger."  There is no evidence of 
record that VA has attempted to obtain pertinent medical 
records from this source.  VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(a).  
Accordingly, the Veteran's claim must be remanded so as to 
obtain the indicated private medical records identified by 
the Veteran in the February 2006 statement.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Additionally, VA's duty to assist 
includes providing a new medical examination when a Veteran 
asserts or provides evidence that a disability has worsened 
and the available evidence is too old for an adequate 
evaluation of the current disorder.  See Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) 
(2008).

In the April 2006 Notice of Disagreement and the June 2007 
Substantive Appeal, the Veteran reported that his 
symptomatology for his PTSD had increased in severity since 
his last VA examination, which was conducted in February 
2006.  Specifically, the Veteran reported that he had 
frequent panic attacks, short term and long term memory 
impairment, difficulty understanding complex tasks, and 
failure to complete tasks.  Additionally, in a June 2009 
statement, the Veteran's representative noted that the 
Veteran's last examination was three and one half years old 
and "[t]he Vet Center December 2005 evaluation which 
assigned a GAF of 50 mentions that the [V]eteran was just 
realizing the impact."  Consequently, a new examination must 
be conducted to determine the current extent and severity of 
the Veteran's PTSD.  38 C.F.R. §§ 3.326, 3.327 (2008).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to his 
PTSD, specifically psychotherapist 
treatment records identified by the 
Veteran in the February 2006 statement.  
An attempt must be made to obtain, with 
any necessary authorization from the 
Veteran, copies of pertinent treatment 
records identified by him in response to 
this request which have not been 
previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; and (c) any further action to 
be taken by VA with respect to the claims 
must be noted.  The Veteran must then be 
given an opportunity to respond.

2.  The RO must schedule the Veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
Veteran's PTSD.  The claims file and a 
copy of this Remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long- 
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the Veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the Veteran's PTSD renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  After completing the above action, the 
RO must readjudicate the Veteran's claim, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If 
the benefit on appeal remains denied, the 
Veteran must be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

